DETAILED ACTION
This action is responsive to claims filed 23 September 2019.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations of at least independent claims 1 and 11. In particular, no single piece of prior art or reasonable combination of prior art was found for disclosing at least a first active bandwidth part (BWP) switch to a first BWP of a component carrier once a first condition is met and a second condition for a second active BWP switch being met and determining a time duration for refraining from performing the second active BWP switch, in the context of at least the independent claims.
Zhou et al. (US 10,887,073), Zhou et al. (US 10,880,949) and Babaei et al. (US 2019/0141695) were found to be the closest prior art for disclosing the claimed invention, but fail to sufficiently disclose the elements described above. These references all have similar disclosures, so US 10,887,073 will be referenced for all three prior arts, hereinafter ‘073. Figures 25-27 of ‘073 appear to illustrate BWP switching with some sort of timing mechanism dictating when the switching may occur. However, the Figures and associated description does not appears to disclose two switches depending on conditions being met along with determining how long to wait in order to perform the second BWP switch.
Thus, claim 1 and 11 are allowable over the prior art, and claims 2-10 and 12-20 are likewise allowable for at least depending on claims 1 and 11. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 10,887,073), Zhou et al. (US 10,880,949) and Babaei et al. (US 2019/0141695) - all have similar disclosures, and are relevant for the reasons provided above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468